ACCEPTED
                                                                                           03-13-00018-CV
                                                                                                   5508077
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      6/2/2015 12:51:50 PM
                              HERRERA (> BOYLEPLLC                                       JEFFREY D. KYLE
                                                                                                    CLERK



                                      June 2, 2015
                                                                      RECEIVED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
      Jeffrey D. Kyle, Clerk
                                                                 6/2/2015 12:51:50 PM
      Court of Appeals
                                                                   JEFFREY D. KYLE
      Third District of Texas                                            Clerk
      P.O. Box 12547
      Austin, Texas 78711-2547

      RE:   Court of Appeals Number: 03-13-00018-CV
            Trial Court Case Number: D-1-GV-11-001240

      Style: Cause No. 03-13-00018-CV; Appellants, The State of Texas, Atmos Texas
             Municipalities, City of Dallas, and Atmos Cities Steering Committee v.
             Appellees, Railroad Commission of Texas and Atmos Pipeline-Texas

      Dear Mr. Kyle:

             Please remove Felipe Alonso III from your service list and update
      the service list with the following information for the above-styled case:

                    Alfred R. Herrera
                    aherrera@herreraboylelaw .com
                    Jason Wakefield
                    jwakefield@herreraboylelaw.com
                    HERRERA & BOYLE, PLLC
                    816 Congress Avenue, Suite 1250
                    Austin, Texas 78701
                    (512) 474-1492 Telephone
                    (512) 474-2507 Fax

      Thank you for your assistance in this matter.

      Sincerely,

      Is/ Alfred R. Herrera
      Alfred R. Herrera

  .
'.I
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Letter was served
upon all parties listed below in accordance with local rules of Travis County, Texas, the
Texas Rules of Civil Procedure, and the Texas Rules of Appellate Procedure on this the
2nd day of June, 2015.                                                          ·

                                             By: Is/Alfred R. Herrera
                                                 Alfred R. Herrera

                                  LIST OF PARTIES

                         PARTIES AND ATTORNEYS FOR
                              NO. 03-13-00018-CV

ATMOS PIPELINE TEXAS                         ATMOS CITIES STEERING COMMITTEE
Ann Marie Coffin                             Geoffrey M. Gay
Julie C. Parsley                             Georgia N. Crump
Parsley Coffin Renner LLP                    Eileen McPhee
P.O. Box 13366                               Lloyd, Gosselink, Rochelle, & Townsend,
Austin, TX 78711-3366                        P.C.
                                             816 Congress Avenue, Suite 1900
                                             Austin, Texas 78701

STATE OF TEXAS                               RAILROAD COMMISSION OF TEXAS
Bryan L. Baker                               Douglas Fraser
Susan M. Kelley                              Assistant Attorney General
Consumer Protection & Public Health          Kellie E. Billings
Division                                     Assistant Attorney General
Office of the Attorney General               Environmental Protection Division
P.O. Box 12548                               P.O. Box 12548, MC-018
Austin, Texas 78711-2548                     Austin, TX 78711-2548

CITY OF DALLAS                               CITY OF DALLAS
Norman J. Gordon                             Peter B. Haskel
Mounce, Green, Myers, Safi, Paxson &         Don Knight
Galatzan, PC                                 Assistant City Attorneys
P.O. Box 1977                                City Attorney's Office
El Paso, TX 79901                            Dallas City Hall, Room 7B North
                                             15 00 Marilla
                                             Dallas, Texas 75201